Citation Nr: 1232391	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-10 783	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP), to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was scheduled for a Board video conference hearing in August 2012.  He failed to report for the hearing.  The Veteran has not asked that the hearing be re-scheduled and has not provided good cause for failing to report.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran's CIDP first manifest itself many years after service and is not shown to be related to his military service.


CONCLUSION OF LAW

The Veteran does not have chronic inflammatory demyelinating polyneuropathy that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from July 1967 to July 1970.  His DD 214 reflects service in Vietnam from December 1967 to December 1968.

A review of the claims folder reflects that the Veteran submitted his initial claim for VA disability compensation benefits in August 2006.  He reported being treated for the onset of his CIDP at the VA medical center (VAMC) in Hines, Illinois in October 2003.

The Veteran's service treatment records (STRs) are negative for evidence of any symptoms of his claimed CIDP in service.  There are no complaints, findings, or reports of numbness, tingling, or loss of sensation in the lower extremities.  The Veteran's separation examination of June 1970 is negative for any abnormalities and the only thing he listed on his Report of Medical History is past treatment for a sore back.  

(The Board notes that the Veteran originally sought entitlement to service connection for a claimed back disorder in August 2006.  He was denied service connection in May 2007.  He disagreed with the denial and was issued a statement of the case in February 2009; however, he limited his substantive appeal to the issue of CIDP in March 2009.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  The Veteran sought to reopen his claim for a back disorder in July 2010.  The claim was denied in November 2010 with no evidence of disagreement with that action).  

VA treatment records from VAMC Hines for September 2003 note the Veteran having a history of cardiac-related problems to include heart surgery in 1995.  He was an avid bicyclist and rode 4-5 miles per day.  He had developed symptoms in the last year of bilateral foot drop and lower back pain.  The Veteran related an incident in November 2002 where he was trying to ride his bicycle and, although able to peddle the bicycle, he felt differently.  

An electromyography (EMG) study of September 12, 2003, noted that the results revealed findings indicative of a predominantly demyelinating sensorimotor polyneuropathy.  There were also findings indicative of ongoing as well as chronic neurogenic injury.  The findings related to the Veteran's lower extremities.

There is additional VA treatment records associated with the claims folder, dating from May 1987 to August 2011.  The records, dated after September 2003, note treatment for the Veteran's CIDP.

The Veteran was denied service connection in May 2007.  The bases for the denial were that CIDP was not a presumptive disease associated with herbicide exposure in Vietnam and it was not shown to be related to his military service.

The Veteran perfected his appeal in March 2009.  The Veteran submitted two VA outpatient entries in support of his claim.  The first is a telephone contact note dated November 6, 2006.  The note was by a VA neurologist that stated the following:  "patient has an idiopathic polyneuropathy.  [I]n this context, note should be made of the veterans' [sic] service in Vietnam with exposure to Agent Orange and Digoxin [sic]."  A second entry, also dated November 6, 2006, noted that the Veteran sought a statement regarding the presumption of CIDP as related to Agent Orange exposure.  An addendum to the second note, dated November 7, 2006, reported that the Veteran's treating physician made a statement regarding the presumption of CIDP as related to Agent Orange exposure.  

The Veteran also submitted a copy of a Board decision from July 2002 that granted service connection for another veteran's claim involving CIDP.  The Veteran cited to the prior decision as being close to his case.  Although the veteran was not granted service connection on a presumptive basis in the decision from 2002, service connection was granted based on evidence of favorable medical evidence that the claimed CIDP was as likely as not related to that veteran's exposure to herbicides.  Such evidence has not been presented in this case.  Moreover, prior Board decisions have no precedential authority.  See 38 C.F.R. § 20.1303 (2011).  

In addition to the two outpatient entries, the Veteran submitted a statement wherein he quoted the two entries and argued that they supported service connection.  The Veteran further noted that there were court decisions that had ruled that, even if he could not establish presumptive service connection, he could still show his claimed CIDP was related to service.  He cited to Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), and McCartt v. West, 12 Vet. App. 164, 167 (1999) in support of his contentions.  The Veteran also said that peripheral neuropathy was not a single disease but a family of over 100 neurological disorders.  He said that CIDP was but one of the diseases and the only one he could see with the word "chronic" in the name.

The Board notes that the Veteran submitted a compact disc (CD).  The CD was submitted in support of a then-pending claim for service connection for heart disease.  The CD contained private treatment records from Loyola University Medical Center, dated in April 1995, and VA treatment records for the period from April 1995 to September 1996.  All of the private and VA records were related to the Veteran's cardiac care and treatment.

As noted in the Introduction, the Veteran was scheduled for a hearing but failed to report.  He did not submit any further evidence in support of his claim.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even though there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) (2011) are met.  See 38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include, for purposes of this claim, acute and subacute peripheral neuropathy.  For purposes of the presumption, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to the contrary.  Id.

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in national Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).

In regard to the current claim, the latest update determined that there was inadequate or insufficient evidence to determine an association between herbicide exposure and development of neurodegenerative diseases including amyotrophic lateral sclerosis but excluding Parkinson's disease and chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  77 Fed. Reg. 47,927.  

Service incurrence may also be presumed for organic diseases of the nervous system manifested to a compensable degree within one year of qualifying military service, whether there was exposure to Agent Orange or not.  38 C.F.R. §§ 3.307, 3.309.  

Even if the Veteran cannot establish service connection for his claimed CIDP on a presumptive basis he is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1043.  The Veteran has previously cited to Combee in this regard.

As noted, the Veteran's STRs are negative for evidence that would demonstrate the onset of any type of peripheral neuropathy in service.  The Veteran has not submitted, nor has he identified, evidence that would show that he had peripheral neuropathy, to include CIDP, within one year after service.  The first evidence of peripheral neuropathy, diagnosed as CIDP, is from VA records dated in September 2003, more than 30 years after service.

The VA treatment records do not include any evidence to directly link the Veteran's CIDP to his military service.  There is the one telephone note entry which appears to be a VA neurologist's response to the Veteran's request for a favorable opinion.  The note identifies the Veteran as having a peripheral neuropathy and that consideration should be given to him due to his service in Vietnam and exposure to "Agent Orange and Digoxin."  In that regard, the VA neurologist noted only what the cited regulation provides - consideration of a claim of peripheral neuropathy as possibly due to herbicide exposure in Vietnam.  

As discussed, the Veteran did not have peripheral neuropathy in service or within one or even two years after service.  Further, CIDP is not a presumptive disease based on Agent Orange exposure.  Thus, there is no basis to consider his later diagnosed CIDP on a presumptive basis.

In regard to direct service connection, the only evidence in support of the Veteran's claim are his lay statements and his citation to the unrelated Board decision.  The Veteran is competent to provide lay evidence of reporting of his symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v Nicholson, 21 Vet. App 303 (2007).  As noted, the Veteran did not report any symptoms regarding his CIDP until many years after service.  He had been an avid bicyclist following his heart surgery in 1995.  He noticed a change in his ability to continue with that activity in approximately 2002.  

In this case, there is no evidence of a chronic disease in service.  There is no evidence of a chronicity of symptoms in service or since.  The Veteran has not alleged having symptoms of CIDP in service.  Nor has he alleged a continuity of symptomatology since service.  Although symptoms and not treatment are the key in evaluating a continuity situation, the Veteran did not allege any type of polyneuropathy in the older medical records from Loyola or VA.  He did not submit a claim for his CIDP until it was diagnosed more than 30 years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran is not competent to provide a diagnosis of his having peripheral neuropathy, acute, subacute, or CIDP, at any time or to relate his later diagnosis of CIDP to service.  See Woehlaert v. Nicholson 21 Vet. App. 456, 462 (2007) (distinguishing the decisions in Barr and Jandreau as to what conditions are capable of a lay diagnosis).  

In addition, the Board has already noted that prior, unrelated Board decisions have no precedential value.  Further, the case cited by the Veteran contained a positive medical opinion to relate the diagnosed CIDP to herbicide exposure in Vietnam.  In the Veteran's case, the neurologist's telephone note only points out that the Veteran's CIDP should be considered under the presumptive provisions for service connection based on herbicide exposure in Vietnam.  That has been done in this case and, for the reasons stated; presumptive service connection is not in order.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for CIDP and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in August 2006.  The RO wrote to him in October 2006.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was also asked to submit any medical evidence that he had.  The letter also provided notice as to how VA establishes effective dates and disability ratings.  See Dingess, supra.

The Veteran responded to the letter by submitting an authorization to obtain his VA medical records and submitting a copy of his DD 214.

The Veteran's claim was denied in May 2007.  He submitted his disagreement September 2007.  As noted, he perfected his appeal in March 2009 and submitted specific evidence and argument in support of his claim.  This included his contention that he was entitled to consideration for service connection on both a presumptive and direct basis with case citations to support his contention.  

The Veteran was issued a supplemental statement of the case (SSOC) in August 2011.  The SSOC reviewed the evidence of record and confirmed the denial of service connection.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements and the submission of specific evidence he believed supported his claim.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, private and VA treatment records, as well as statements from the Veteran.  The Veteran failed to report for a scheduled hearing.

The Veteran was not afforded an examination in regard to his claim.  In this regard the evidence establishes a current disability, albeit first diagnosed many years after service.  The lay statements from the Veteran do not establish a relationship between the CIDP and service.  Nor do the Veteran's STRs.  The regulatory provisions, and medical evidence of record, do not support a finding of service connection for the Veteran's CIDP on a presumptive basis.  

In light of the Board's determinations, as indicated, there is no requirement to obtain an examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show some causal connection between his disability and his military service). 

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


